Citation Nr: 9921912	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran's active military service extended from December 
1990 to May 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for a chronic back condition, post-traumatic 
stress disorder, hypertension, and colitis.  A December 1997 
rating decision granted service connection for low back 
strain.  Therefore, that benefit sought on appeal to the 
Board, i.e., service connection, was granted thereby ending 
that appeal.  See Holland v. Gober, 10 Vet. App. 433 (1997) 
(per curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In January 1998 the veteran filed a notice of disagreement 
with the assignment of only a 10 percent evaluation for her 
low back disorder and a statement of the case was issued to 
which she responded with a substantive appeal.  Following a 
VA examination, her evaluation was increased to 40 percent in 
an October 1998 rating decision.  She was notified of this 
decision and responded in a written statement received at the 
RO in December 1998 that she was satisfied with the action 
taken on this appeal.  Additionally, in a January 1998 
statement, the veteran's accredited representative requested 
that the issue of service connection for colitis be 
withdrawn.  Therefore, the Board considers the appeals on 
both these issues to be withdrawn.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (the Board has no authority to proceed on an issue that 
has been withdrawn).  The issue of service connection for 
hypertension will be discussed below in the remand portion of 
this decision.


FINDINGS OF FACT

1.  Following a rating action by the RO in November 1991, the 
veteran was notified in a letter dated November 1991 that her 
claim for service connection for post-traumatic stress 
disorder was denied; although she was provided her appellate 
rights, she did not appeal.

2.  The evidence received since the RO's November 1991 rating 
decision is probative of the existence of post-traumatic 
stress disorder.


CONCLUSIONS OF LAW

1.  The November 1991 decision of the RO denying service 
connection for post-traumatic stress disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the November 1991 RO decision 
denying service connection for post-traumatic stress disorder 
is new and material, and the veteran's claim for service 
connection for post-traumatic stress disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Post-Traumatic Stress Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110 (West 1991).

Historically, service connection for PTSD required: (1) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).

While this appeal was pending, the applicable rating criteria 
for service connection for post-traumatic stress disorder 
(PTSD), 38 C.F.R. § 3.304(f), was amended on June 18, 1999, 
and made effective to March 7, 1997.  See 64 Fed. Reg. 32807-
32808 (June 18, 1999) (to be codified at 38 C.F.R. § 3.304(f) 
(1999)).  The amended 38 C.F.R. § 3.304(f) states that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed inservice stressor.

Under the new regulations, service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999).

When asked to interpret the first element (a diagnosis of 
PTSD), the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Court concluded that "under the DSM-
IV, the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1999).  The Court held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304(d), (f) (1998); see also 
Gaines v. West, 11 Vet. App. 113 (1998) (determination of 
whether veteran engaged in combat with enemy is particularly 
significant in PTSD cases).  

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); see also Zarycki v. Brown, 6 Vet. App. at 98.  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
see also VA ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 
 11.38 (Aug. 26, 1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence. See Cohen v. Brown, 10 Vet. App. 128; Moreau v. 
Brown, 9 Vet. App. 389; and Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  The VA Adjudication Manual M21-1 (M21-1) 
provides that the required "credible supporting evidence" 
of a non-combat stressor "may be obtained from" service 
records or "other sources." See M21-1, part VI, formerly 
7.46.  

Reopening a Claim

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995) (On 
appeal, the U.S. Court of Appeals for the Federal Circuit 
(Federal Court) held that then U. S. Court of Veterans 
Appeals correctly construed 38 U.S.C. §§ 5108 and 7104 in 
holding that the Board is required to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate service connection or other issues 
going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996)).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the Court provided a standard, 
adopted from a district court decision pertaining to social 
security benefits, for determining whether evidence submitted 
by a claimant was "new and material".  See Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989).  Although a definition of new and material 
evidence at that time recently had been promulgated by VA, 
the Court stated that the VA regulation was not 
"inconsistent" with the standard articulated in Chisholm 
and that the standard in Chisholm was "clearer and more 
easily applied".  Colvin, 1 Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the "issue at hand."  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  Affirmative answers to both 
"materiality" questions are required in order for "new" 
evidence to be "material."  Ibid.; Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995).  As to those two "materiality" 
components, the evidence is presumed credible for the purpose 
of determining whether the case should be reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Factual Background

The veteran originally filed a claim for service connection 
for post-traumatic stress disorder in August 1991 shortly 
after returning from her active service in the Persian Gulf.  
The RO denied the claim in a November 1991 rating decision, 
in part, because there was no evidence in the medical records 
of PTSD.  The veteran was notified of the decision that same 
month; however, she did not appeal within the time allowed 
and the decision became final.  38 U.S.C.A. § 7105(c) (West 
1991).

Thereafter, the veteran submitted another claim for post-
traumatic stress disorder in August 1994, submitting a 
November 1991 VA psychiatric clinic progress note showing a 
diagnosis of post-traumatic stress disorder.  She was also 
provided a VA examination which resulted in a diagnosis of 
"post-traumatic stress disorder, moderate."  The RO 
reopened the claim and denied service connection for post-
traumatic stress disorder in the August 1995 rating decision 
on appeal.

Analysis

The Board observes that the last final denial of the 
veteran's claim for post-traumatic stress disorder is the 
November 1991 RO decision.  Since this denial she has 
submitted medical evidence showing a diagnosis of post-
traumatic stress disorder.  This evidence is new because it 
was not before the RO in the November 1991 denial.  It is 
also material because it relates to the specified basis for 
the last prior denial, which in part was a failure to show 
the existence of a current disability.  The evidence also 
suggests a relationship between her current post-traumatic 
stress disorder diagnoses and her alleged inservice 
stressors.  Thus, the evidence is material because it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of" the veteran's post-traumatic 
stress disorder and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, 155 F.3d 1356 (1998).  Accordingly, without 
considering whether the evidence will change the outcome of 
the claim, the Board concludes that the additional evidence 
submitted in support of the veteran's claim is new and 
material evidence sufficient to reopen the claim for service 
connection for post-traumatic stress disorder.  Thus, the 
Board reopens the claim for service connection for post-
traumatic stress disorder, and remands the claim below for 
further development.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
post-traumatic stress disorder is reopened.


REMAND

I.  Hypertension

In this case, the veteran is essentially claiming that she 
began to experience hypertension while on active duty in the 
Persian Gulf.  The service medical records have been obtained 
and associated with the claims file.

In June 1989, the veteran became sick suddenly and complained 
of stomach cramps and severe abdominal pain.  A medical 
statement notes that she had an episode of gastroenteritis 
with blood pressure elevation, one day after a normal blood 
pressure reading.  Her blood pressure was 200/110 and 
170/100.  She was hospitalized and treated with intravenous 
fluids and restricted diet.  The following day her blood 
pressure was 128/104 and she was released.  The next day, her 
blood pressure was 138/90, and noted to be under reasonable 
control.

In July 1990, the veteran was provided an over 40 
examination.  Her blood pressure was 140/90 and she described 
herself as in "[f]airly good health."  In January 1991, 
shortly after being activated, the veteran had an elevated 
blood pressure of 176/120 following a dental procedure.  She 
was told to have her blood pressure checked for three days, 
and if consistently above 90 diastolic, she would be sent to 
the internal medicine clinic for evaluation.  In March 1991, 
she was treated for a complaint of headaches.  Her blood 
pressure was 110/80 and the diagnosis was vascular tension 
headaches.  In April, she was treated for stomach problems, 
and her blood pressure was 130/80.  Following service, she 
was treated in October 1991 for complaints of back pain.  Her 
blood pressure was 149/88.  

In August 1993, the veteran complained of stomach pain.  Her 
blood pressure was elevated and she was evaluated for 
questionable hypertension vs. "white coat syn[drome]".  The 
impression was hypertension, secondary to pain.  In December 
1993, she was diagnosed with hypertension with a blood 
pressure of 172/112.  A few weeks later, the hypertension  
was noted to be adequately controlled on medication, at 
110/90.  Subsequent medical records show diagnoses of 
essential hypertension and treatment with medication.  

An August 1994, VA PTSD compensation and pension examination 
included a diagnosis of hypertension, although there is no 
indication from the examination report that the veteran's 
blood pressure was tested.

The Board is unable to determine from the medical records 
whether the veteran's current diagnosis of hypertension is 
related to the symptoms shown in service.  In this regard, 
the Board notes that the veteran herself is a licensed 
practical nurse, and therefore she is competent to testify 
regarding her medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  However, the Board is unable to 
determine whether her hypertension began during service.  
When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991) and Halstead v. Derwinski, 3 Vet.App. 213 (1992).

II.  PTSD.

The appellant contends, in essence, that she is entitled to 
service connection for PTSD.  Specifically, she claims that a 
number of stressful incidents she experienced during her 
active duty as a nurse during the Persian Gulf war resulted 
in PTSD.  Her alleged stressors include: (1) treating a group 
of casualties during her first week on assignment in January 
1991, including one soldier who had glass sticking out of his 
eyes; (2) treating two female soldiers in February 1991 who 
picked up a grenade which exploded, killing one and injuring 
the other, (3) seeing at least 15 dead American soldiers 
during her time in Saudi Arabia; (4) in March, her roommate 
"started shooting up the building with her M-16," and had 
to be physically restrained, (5) one of her soldiers, E5 
Willis, took an overdose of pills and had to be hospitalized, 
and (6) witnessing a mass burial of Iraqi soldiers in Kuwait 
on Easter Sunday.

The Board finds that the appellant has submitted a well-
grounded claim for service connection for PTSD.  She has 
provided medical evidence of a current diagnosis of PTSD, her 
own evidence regarding various in-service stressors, and her 
own medical-nexus evidence as a medical professional 
consisting of her statements linking her PTSD to service.  
See Pond v. West, No. 97-1780 (U.S. Vet. App. April 21, 1999) 
(where the Court held that because the veteran was a medical 
professional, he was competent to provide medical nexus 
evidence).  Thus, the veteran's claim is well grounded.  See 
Cohen v. Brown, 10 Vet. App. 128, 136 (1997).  

After a thorough review of the veteran's claims file, the 
Board finds that the VA has a duty to assist in the 
development of facts pertinent to his claim. 38 U.S.C.A. 
§ 5107(a).  As noted above, the veteran has provided multiple 
stressor accounts.  Although the veteran has provided several 
statements regarding her alleged stressors, the RO has been 
unable to verify them.  Given the recent changes in the 
caselaw and regulations, the Board believes that the RO 
should contact the veteran and provide her with a final 
opportunity to provide further detail from which to verify 
her claim.  Any information in this regard, i.e. names, 
dates, units, locations, etc., would be extremely helpful in 
verifying the veteran's claim.  The Board notes, however, 
that the duty to assist does not require the VA to go on 
endless "fishing expeditions" in order to find evidence 
which might possibly support a claim, while the claimant 
waits in a passive role. See Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); Pollard v. Brown, 6 Vet. App. 11 (1993) 
(duty to assist not breached by failure of the Secretary to 
obtain requested records where the appellant failed to 
identify specifically what "additional medical records" 
were being sought and why they were relevant; the duty to 
assist is not a one-way street).

In light of the Court's recent precedent holdings cited 
above, the Board finds that it will be necessary for the RO 
to address the matter of whether there is sufficient 
corroboration of the appellant's stressors.  On this point, 
it is noted that in Suozzi, the Court expressly held that a 
veteran need not prove "every detail" of an alleged 
stressor.  Id. at 311.  In Moreau, the Court stated that 
credible supporting evidence of a stressor may be obtained 
from service records or "other sources."  Id. at 395.  Such 
corroborating evidence may also be submitted in the form of 
statements from eyewitnesses.  See 38 C.F.R. § 3.159; Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992).

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Halstead v. Derwinski, 3 Vet. App. 213 (1992) and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The veteran claims that 
subsequent to service, she has experienced symptoms of PTSD 
such as sleeplessness, nightmares, impaired memory, inability 
to tolerate crowds, irritability and distrust of people.  A 
November 1991 psychiatric progress note indicates that the 
veteran described being under marked stress during Desert 
Storm, secondary to Scud Missile Attacks, and working around 
the clock.  This note also showed a diagnosis of acute post-
traumatic stress disorder.  An August 1994 VA PTSD 
examination diagnosed "[p]ost-traumatic stress disorder, 
moderate."  Although the report of examination includes a 
discussion of the veteran's stressors, it does not 
specifically relate her diagnosis to these stressors.  After 
reviewing the veteran's claims file, the Board concludes that 
an additional medical examination of the veteran may be 
necessary to make an informed determination in this matter.

Accordingly, after the development indicated herein, if the 
RO concludes that the record establishes the existence of 
such a stressor or stressors, then and only then, the case 
should be referred for a medical examination to determine: 
(1) the sufficiency of the stressor; (2) whether the 
remaining elements required to support the diagnosis of PTSD 
have been met; and (3) whether there is a link between a 
currently diagnosed PTSD and a recognized stressor or 
stressors in service.  38 C.F.R. § 3.304(f) (1999).

In light of the foregoing, and recognizing the VA's duty to 
assist the appellant in the development of facts pertinent to 
her claim under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), the case should be 
remanded to the RO for the following actions:

Hypertension:

1.  The veteran should be examined by the 
appropriate specialist to determine the 
existence and etiology of the veteran's 
hypertension.  The report of examination 
should include a detailed account of all 
manifestations of pathology found to be 
present.  The claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner is specifically 
requested to review the veteran's medical 
history and give an opinion on whether it 
is more likely than not that the veteran's 
hypertension, if diagnosed, is related to 
the symptoms shown in service from 
December 30, 1991 to May 28, 1991.  The 
examiner should provide a comprehensive 
report including complete rationale for 
all conclusions reached. 

PTSD:

2.  The RO should request from the 
veteran the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for her PTSD.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured. 

3.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which she was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including dates, places, detailed 
descriptions of the events, her service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that she must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  In this 
regard, the Board is seeking further 
information concerning the following 
alleged stressors: (1) treating a group 
of casualties during her first week on 
assignment in January 1991, including one 
soldier who had glass sticking out of his 
eyes; (2) treating two female soldiers in 
February 1991 who picked up a grenade 
which exploded, killing one and injuring 
the other, (3) seeing at least 15 dead 
American soldiers during her time in 
Saudi Arabia; (4) an incident in March in 
which her roommate "started shooting up 
the building with her M-16," and had to 
be physically restrained, (5) an incident 
where one of her soldiers, E5 Willis, 
took an overdose of pills and had to be 
hospitalized, and (6) witnessing a mass 
burial of Iraqi soldiers in Kuwait on 
Easter Sunday.  The veteran should be 
told that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action. 

In connection with this action, if 
sufficient detail is provided to render 
reasonable such a request, the RO should 
request verification of any detailed 
stressor information provided by the 
appellant by the U. S. Armed Services 
Center for Research of Unit Records.  The 
National Personnel Records Center has 
indicated that the veteran was assigned 
to the 251st Evac Hospital based out of 
Fort Jackson, SC, during her service in 
Saudi Arabia.

Further, the RO should inform the 
appellant that she may submit any other 
evidence to verify her alleged stressors 
from military as well as nonmilitary 
sources.  She should be specifically told 
that she may corroborate her statements 
of the alleged stressors with the 
submission of statements from 
eyewitnesses.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.

4.  Following the above, the RO must 
again make a specific determination, 
based upon the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  The RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should take the necessary steps to have 
the veteran undergo a complete 
psychiatric examination. The 
psychiatrist, if possible, should have 
not previously examined or treated her to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify for the examiner the stressor or 
stressors that the RO has determined are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examiner should review the medical 
reports of record, including those 
showing diagnoses of PTSD.  If the 
examiner determines that the appellant 
has any psychiatric disorder in addition 
to PTSD, he or she should determine the 
relationship of any such disorders 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found by the examiner to be sufficient to 
produce PTSD.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests, including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, the PTSD Rating Scale, the 
Mississippi Scale for Combat-Related PTSD 
are to be accomplished.  The diagnosis 
should be in accordance with the fourth 
edition of American Psychiatric 
Association:  Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  
The entire claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner prior to the 
examination.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
supplemental examination report.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

7.  Subsequently, the RO should 
readjudicate the issues of service 
connection for hypertension and PTSD..  
In connection with its readjudication of 
the PTSD claim, the RO should consider 
the revised version of 38 C.F.R. 
§ 3.304(f), as alluded to above.

Following completion of these actions and, if the decision 
remains unfavorable, the veteran and her representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The appellant is hereby informed that she may furnish 
additional evidence and/or argument while the case is in 
remand status.  Kutscherousky v. West, No. 98-2267 (U.S. Vet. 
App. May 4, 1999); Booth v. Brown, 8 Vet. App. 109, 112 
(1995); and Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  She is further advised that she should assist the 
RO, to the extent possible, in the development of her claims, 
and that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant is afforded due 
process of law.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  The veteran is not required to undertake any 
additional action until she receives further notification 
from VA.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

